In an action to recover damages for breach of contract and employment discrimination, and for an accounting, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered January 30, 2003, which granted the defendants’ motion pursuant to CELR 4101 to strike his demand for a jury trial.
Ordered that the order is affirmed, with costs.
By joining an equitable claim for an accounting of a profes*476sional corporation with legal claims to recover damages for breach of contract and employment discrimination, the plaintiff waived his right to a jury trial. Accordingly, the motion to strike the plaintiffs demand for a jury trial was properly granted (see Hausner v Mendelow, 198 AD2d 210 [1993]; see also Bockino v Metropolitan Transp. Auth., 224 AD2d 471, 471-472 [1996]; cf. Hebranko v Bioline Labs., 149 AD2d 567 [1989]).
The plaintiffs remaining contentions are without merit. Florio, J.P., Smith, Crane and Rivera, JJ., concur.